Motion Granted; Abatement Order filed October 8, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00153-CR
                                 ____________

                       THOMAS JAMES IANUZI, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                      On Appeal from the 179th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1368809


                             ABATEMENT ORDER

      On September 10, 2013, this court ordered the Harris County District Clerk
to file a supplemental clerk’s record containing:

      (1) a complete copy of Thomas James Ianuzi's two-page motion for new trial
filed January 10, 2013, and all attachments and orders affixed to it; and

      (2) any affidavit(s) or unsworn declaration(s) of Thomas James Ianuzi or any
other person that was filed in the aforementioned case on or before January 17,
2013.     On September 30, 2013, the clerk certified the record could not be
supplemented as ordered.

        Appellant has filed a motion to abate to determine whether the clerk’s record
can be corrected. See Tex. R. App. P. 34.5(d) and (e). The motion is GRANTED.

        Accordingly, the trial court is directed to determine the following: (1) if a
filing designated for inclusion in the clerk’s record has been lost or destroyed; (2)
whether the parties may, by written stipulation, deliver a copy of that item to the
trial court clerk for inclusion in a supplement to the clerk’s record; or (3) if the
parties cannot agree, the trial court must determine what constitutes an accurate
copy of the missing item and order it to be included in a supplemental clerk’s
record. The court is directed to reduce its findings to writing and to have a
supplemental clerks record containing those findings filed with the clerk of this
court, within thirty (30) days of the date of this order.

        The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.



                                       PER CURIAM